Title: Sartine to the American Commissioners, 19 October 1778: résume
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Marly, October 19, 1778, in French: I have received your letters about Mr. Izard’s complaints. The ship with its cargo has been declared a valid prize; for the government to meddle with the law would create a dangerous precedent. If Mr. Izard’s request is in conformity with the treaties his claim will be favorably received and the cost of addressing a petition is not great. Had his ownership been proven earlier, it would have only been a question of verifying it. I am sorry to say, however, he will be unable to avoid the indispensable formalities His Majesty has established for allies as well as subjects.>